728 N.W.2d 869 (2007)
Louis Arthur LAFFIN, Plaintiff-Appellee,
v.
Mariza LAFFIN, Defendant-Appellant.
Docket No. 131593. COA No. 266299.
Supreme Court of Michigan.
April 4, 2007.
On order of the Court, the motion for reconsideration of this Court's November 29, 2006 order is considered, and it is GRANTED. We VACATE our order dated November 26, 2006. On reconsideration, the application for leave to appeal the May 26, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.